Case: 2:17-cv-00560-ALM-CMV Doc #: 64 Filed: 09/29/20 Page: 1 of 2 PAGEID #: 950




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

KAREN DOWNARD,                               :
                                             :
       Plaintiff,                            :
                                             :        Case No. 2:17-CV-560
       v.                                    :
                                             :
SHERIFF RUSSELL L. MARTIN,                   :        JUDGE ALGENON L. MARBLEY
ET AL.,                                      :
                                             :
       Defendants.                           :        Magistrate Judge Vascura
                                             :

                                   OPINION AND ORDER

       This matter is before this Court pursuant to the Sixth Circuit’s remand order issued upon

resolution of Defendants’ interlocutory appeal.

       This Court granted Defendant Martin and Ayers’ Motion for Summary Judgment as to all

Counts and denied Defendants Foley and Wallace’s Motion for Summary Judgment as to Counts

One, Three, and Four, with respect to Plaintiff’s motion brought under 42 U.S.C. § 1983 and Ohio

Revised Code (“O.R.C.”) § 2744. (ECF No. 59). Plaintiff’s motion was filed with respect to the

conditions of confinement of Tye L. Downard, who committed suicide in his cell at Delaware

County Jail while awaiting a preliminary hearing. Plaintiff serves as administrator of Tye’s estate

and was married to Mr. Downard. Specifically, this Court found that there was sufficient evidence

from which a reasonable jury could determine that Defendant Wallace disregarded a serious risk

of harm posed to Mr. Downard, and that a genuine issue of material fact existed regarding whether

Defendants Wallace and Foley acted in a reckless manner.

       Defendants Foley and Wallace appealed, arguing they were entitled to qualified immunity

and state-law immunity as officers at the Delaware County Jail. (ECF No. 60). The Sixth Circuit




                                                  1
Case: 2:17-cv-00560-ALM-CMV Doc #: 64 Filed: 09/29/20 Page: 2 of 2 PAGEID #: 951




reversed, finding Defendants Foley and Wallace are entitled to qualified immunity and state-law

immunity. (ECF No. 63).

       Given the Sixth Circuit’s finding of qualified immunity and state-law immunity, this Court

does not need to engage in a discussion of the merits of these claims.

       In keeping with the Court of Appeals’ decision, and this Court’s opinion and judgment

denying qualified immunity (ECF No. 59), it is ORDERED that the Court’s previous order

dismissing Defendants’ claims is VACATED. It is further ORDERED, on remand, that

Defendants’ Motion for Summary Judgment as to Counts One, Three, and Four is GRANTED.

This case is hereby CLOSED.



                                                                          _______________
                                             ALGENON L. MARBLEY
                                             UNITED STATES DISTRICT JUDGE

DATED: September 29, 2020




                                                2
